Exhibit 10.3

 

NOBEL LEARNING COMMUNITIES, INC.

 

NON-QUALIFIED STOCK OPTION CERTIFICATE

(EMPLOYEE)

 

This certifies that an option to purchase shares of Common Stock of Nobel
Learning Communities, Inc. has been granted pursuant to the Nobel Learning
Communities, Inc. Omnibus Incentive Equity Compensation Plan, as follows:

 

Name and Address
of Optionee:      Date of Grant:      Type of Option:    Non-Qualified Stock
Option Number of shares
subject to Option:      Option Price:      Vesting Date(s):    [DATE] to
purchase [NUMBER] Shares      [DATE] to purchase [NUMBER] Shares      [DATE] to
purchase [NUMBER] Shares      The Vesting Date will not be later than the date
of a Change of Control. Expiration Date:     

 

The Option is subject to all the terms and conditions of the Nobel Learning
Communities, Inc. Omnibus Incentive Equity Compensation Plan, a copy of which is
available upon request. Words used in this certificate with initial capitalized
letters are defined in the Plan, unless otherwise defined in this certificate.

 

Date:

      NOBEL LEARNING COMMUNITIES, INC.                          

By:

               

Title:

   



--------------------------------------------------------------------------------

NOBEL LEARNING COMMUNITIES, INC.

STOCK OPTION TERMS

 

All Stock Options are subject to the provisions of the Omnibus Incentive Equity
Compensation Plan and any rules established by the Compensation Committee of the
Board of Directors of Nobel Learning Communities, Inc. A copy of the Plan is
available upon request. Words used herein with initial capitalized letters are
defined in the attached Non-Qualified Stock Option Certificate or the Plan.

 

The terms provided here are applicable to the Stock Option specified in the
attached Non-Qualified Stock Option Certificate. Different terms may apply to
any prior or future stock option grants.

 

I. OPTION PERIOD

 

You may exercise your Stock Option during the option period, which begins on the
Vesting Dates and ends on the Expiration Date. The Stock Option vests in
one-third installments on each Vesting Date. The Vesting Dates are the first,
second and third anniversaries of the Date of Grant. Thus, you may exercise up
to one-third of your Stock Option on the first Vesting Date, up to another
one-third of your Stock Option on the second Vesting Date, and the remaining
one-third of your Stock Option on the third Vesting Date. Your Stock Option also
becomes fully vested upon a Change of Control. The Expiration Date is [DATE],
i.e.,         (    ) years from the Date of Grant. However, the option period
will end sooner if your employment is terminated.

 

II. TERMINATION OF EMPLOYMENT

 

A. Unvested Options. If your employment is terminated for any reason, unvested
Stock Options will be forfeited on the termination date.

 

B. Vested Options. If you voluntarily resign, you may continue to exercise the
vested portion of your Stock Option up to 90 days after you terminate
employment. If your employment is terminated for Cause before your Retirement,
the vested portion of your Stock Option will be forfeited immediately as of the
date of termination. If your employment terminates due to your Death, Retirement
or Disability or you are terminated by the Company without Cause, you may
continue to exercise the vested portion of your Stock Option up to one year
following your termination.

 

III. TRANSFERABILITY

 

In general, your Stock Option may be exercised during your lifetime only by you
and may not be assigned or otherwise transferred to anyone else. However, Stock
Options are transferable upon your death by will or the laws of descent and
distribution and are transferable during your lifetime to Family Members under
certain conditions with the Compensation Committee’s approval.

 

IV. PAYMENT

 

When you exercise your Stock Option, you may pay the Option Price in cash, by
check, in accordance with a “cashless exercise program” or with a combination of
the foregoing.



--------------------------------------------------------------------------------

NOBEL LEARNING COMMUNITIES, INC.

Understanding How Stock Non-Qualified Stock Options Work

 

Congratulations on receiving a Nobel Learning Communities, Inc. Non-Qualified
Stock Option. This Stock Option is designed so that you may share in the
Company’s success.

 

How Do Stock Options Work?

 

A stock option is the right, subject to certain conditions, to purchase shares
of Nobel Learning Communities, Inc. Common Stock at a fixed price. The per share
price at which Shares may be purchased when the Stock Option is exercised is
referred to as the Option Price. The Option Price is fixed on the Date of Grant
and does not change for the life of the Stock Option. However, the market price
of Nobel Learning Communities, Inc. (“NLCI”) stock changes and will ultimately
determine the gain, if any, from your Stock Option. If the value of NLCI stock
increases, you will be able to buy NLCI stock below the market price at the time
of exercise. For example, if you have been granted a Stock Option to purchase
150 shares, at an Option Price of $10 and the price of NLCI stock has grown to
$25 on the date you choose to exercise, you would be able to purchase shares
that are worth $3,750 for only $1,500, a pre-tax gain of $15 per share. When you
exercise your Stock Option, the gain is treated as wages paid by the Company for
Federal tax purposes. THE TAX RULES APPLICABLE TO NON-QUALIFIED STOCK OPTIONS
ARE COMPLEX. ADDITIONAL INFORMATION IS PROVIDED IN THE PLAN’S PROSPECTUS. YOU
SHOULD CONSULT WITH YOUR FINANCIAL ADVISOR FOR MORE INFORMATION.

 

Stock Option Basics

 

The Option Price is set at the average of the highest and lowest quoted selling
prices of NLCI stock on the last regular trading day before the Date of Grant.

 

The vesting period is the waiting period from the Date of Grant to the Vesting
Dates during which you may not exercise your Stock Option or you may exercise
only a portion of your Stock Option.

 

The option period is the time from the Vesting Date until the Expiration Date,
during which you may exercise the portion of your Stock Option that has become
vested, which means you may purchase shares of NLCI stock at the Option Price.

 

Your Stock Option may no longer be exercised after the Expiration Date, which is
         years after the Date of Grant. The Stock Option will expire sooner if
you leave NLCI under certain circumstances. For example, if you were granted a
Stock Option to purchase 150 shares of Nobel Learning Communities, Inc. Common
Stock, and you remain employed by NLCI for ten years, the Stock Option is
exercisable as follows:

 

Number of Shares

--------------------------------------------------------------------------------

  

Vesting Period

--------------------------------------------------------------------------------

  

Option Period

--------------------------------------------------------------------------------

50 shares

   Date of Grant -
First Anniversary
of Date of Grant    First Anniversary of Date of Grant -
[Tenth] Anniversary of Date of Grant

50 shares

   Date of Grant -
Second Anniversary
of Date of Grant    Second Anniversary of Date of Grant -
[Tenth] Anniversary of Date of Grant

50 shares

   Date of Grant -
Third Anniversary
of Date of Grant    Third Anniversary of Date of Grant -
[Tenth] Anniversary of Date of Grant